Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 UCS 101, Applicant submits that the amended claims integrate the abstract idea into a practical application through use of indexes and time stamps to deanonymize distributed ledger transactions and thus allow for broader usage of distributed ledger technology. The Examiner respectfully disagrees. The amended limitations drawn to indexes and timestamps do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. In particular, the use of timestamps does no more than generally link the abstract idea to a particular field of use and does not improve the functioning or performance of the processor/computer performing the method. Furthermore, the claims do not recite any limitations directed to blockchain or distributed ledgers nor do the claims provide any link between the use of indexes and timestamps and any alleged improvement to blockchain/distributed ledger technology. As such, any alleged improvement through the use of timestamps and/or indexes would equate to no more than an improvement to the abstract idea itself (e.g. improving verification of payments for invoices). Therefore, the rejection is maintained.
Regarding rejection of claims 1, 17, and 19 under 35 USC 102 over Vorobyev, Applicant submits that Vorobyev does not disclose “modifying the field of the cryptocurrency transaction to include a first index value associated with the first time stamp, wherein at least a portion of the first index value replaces a satoshi amount digit of the amount of cryptocurrency exchanged.” The Examiner respectfully disagrees. Paragraph 0028 of Vorobyev discloses that the methods and systems of the disclosure may use nay unit of cryptocurrency, including Bitcoin. Furthermore, paragraph 0034 discloses modifying the amount of cryptocurrency exchanged by a fractional amount to identify the transaction. As a person having ordinary skill in the art would know, a Satoshi is a subdivision (i.e. “fractional amount”) of Bitcoin equaling 0.000001 BTC (see NPL reference “What Is a Satoshi? Understanding the Smallest Unit of Bitcoin”). Therefore, as Vorobyev discloses “...modifying the purchase price to contain a specific sequence of digits in its fractional part and associating the specific sequence of digits to the order...” (0034) and use of Bitcoin, Vorobyev necessarily discloses replacing a Satoshi amount digit with the index value.
Regarding Applicant’s further arguments with respect to Vorobyev, the argued limitations are now rejected under 35 USC 103 over Vorobyev in view of Robins with Robins remedying any deficiencies Applicant argues with respect to Vorobyev. Please see the rejection below for further details.
Regarding rejection of claims 2, 18, and 20 under 35 USC 103 over Vorobyev in view of Robins, Applicant submits that Robins does not disclose “identifying a second time stamp associated with a cryptocurrency payment received based at least in part on outputting the cryptocurrency transaction; identifying a second index value included in a second field indicating an amount of cryptocurrency received as part of the cryptocurrency payment; and verifying that the cryptocurrency payment is the cryptocurrency transaction based at least in part on the first index value, the second index value, and the second time stamp.” The Examiner respectfully disagrees. Robins discloses identifying anonymous transactions via matching currency transfer amounts with cryptocurrency values within a specified time frame as determined by a transfer timestamp and recording timestamp (see at least Fig. 1, Fig. 5, 0012, 0050-0051, 0077-0086, 0092-0097, 0112). Please see the rejection below for further details. Therefore, Robins discloses identifying a second timestamp (“recording timestamp”); identifying a second index value (“cryptocurrency value”); and verifying that the cryptocurrency payment (“blockchain transaction”) is the cryptocurrency transaction (“bank transaction”) based at least in part on the first index value (“transfer currency amount”), second index value, and the second timestamp.
Claim Objections
Claims 1, 3-5, 7-8, 17, and 19 are objected to because of the following informalities:  
Claims 1, 17, and 19 recite, “verifying that the cryptocurrency payment is associated with the cryptocurrency transaction...” With reference to paragraph 0064 of the published specification, the instant application does not appear to disclose verifying that the cryptocurrency transaction and payment are the same (i.e. the cryptocurrency payment “is” the cryptocurrency transaction) but rather that they are associated with one another based on their respective index values and time stamps. See also dependent claims 3-5 and 7-8 for similar informalities.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 15-17, and 19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3-12, and 15-16 are directed to a method, claim 17 is directed to an apparatus, and claim 19 is directed to a non-transitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method, comprising: generating, a cryptocurrency transaction for goods or services, the cryptocurrency transaction  including a payment address associated with the cryptocurrency transaction and a block entry comprising a first field indicating an amount of cryptocurrency exchanged as part of the cryptocurrency transaction; 
identifying a first time stamp associated with generating the cryptocurrency transaction; 
modifying the field of the cryptocurrency transaction to include a first index value associated with the first time stamp, wherein at least a portion of the first index value replaces a satoshi amount digit of the amount of cryptocurrency exchanged; 
outputting the cryptocurrency transaction that includes the first index value; and 
identifying a second time stamp associated with a cryptocurrency payment received based at least in part on outputting the cryptocurrency transaction; 
identifying a second index value included in a second field indicating an amount of cryptocurrency received as part of the cryptocurrency payment; and 
verifying that the cryptocurrency payment is the cryptocurrency transaction based at least in part on the first index value, the second index value, and the second time stamp.
Additional element(s) emphasized in bold.
The above claim describes a process of generating an invoice for a transaction including payment information, identifying a time stamp for the invoice, including an index value associated with the time stamp in the invoice, outputting the invoice, identifying a second time stamp associated with a payment, identifying a second index value included in the payment, and verifying that the payment is associated with the invoice based on the index values and time stamps. Therefore, claim 1 is directed to the abstract idea of verifying payment of invoices using payment indexes which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as cryptocurrency transactions, time stamps, cryptocurrency, and satoshi amounts merely uses a computer as a tool to perform an abstract idea. The use of cryptocurrency transactions, cryptocurrency, time stamps and satoshi amounts does no more than generally link the abstract idea to a particular field of use, the use of time stamps does not improve the functioning or performance of the computer/processor, and the use of a processor/computer (inferred via the specification) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of cryptocurrency transactions, cryptocurrency, time stamps, and satoshi amounts do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of cryptocurrency transactions, cryptocurrency, time stamps, and satoshi amounts does no more than generally link the abstract idea to a particular field of use, the use of time stamps does not improve the functioning or performance of the computer/processor, and the inferred use of a processor/computer does no more than use a processor/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of verifying payment of invoices using cryptocurrency. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-12 and 15-16 do no more than further describe additional steps for processing the transactions. Furthermore, the additional elements of QR codes and text messaging system do no more than generally link the abstract idea to a particular field of use and/or do not improve the functioning or performance of the inferred processor/computer. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of verifying payment of invoices holds true for claims 17 and 19 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 17 and 19 are also not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyev et al. (US 2019/0236593; hereinafter Vorobyev)in view of Robins (US 2020/0167763; hereinafter Robins).
Regarding claims 1, 17, and 19, Vorobyev discloses: generating, a cryptocurrency transaction for goods or services, the cryptocurrency transaction  including a payment address associated with the cryptocurrency transaction and a block entry comprising a first field indicating an amount of cryptocurrency exchanged as part of the cryptocurrency transaction (Fig. 2, Fig. 4, 0019, 0027-0029, 0034, 0036, 0048);
modifying the field of the cryptocurrency transaction to include a first index value associated with the first time stamp, wherein at least a portion of the first index value replaces a satoshi amount digit of the amount of cryptocurrency exchanged (Fig. 2, 0034, 0039); and
outputting the cryptocurrency transaction that includes the first index value (Fig. 2, 0034, 0036).
Vorobyev does not disclose: identifying a first time stamp associated with generating the cryptocurrency transaction;
and identifying a second time stamp associated with a cryptocurrency payment received based at least in part on outputting the cryptocurrency transaction;
identifying a second index value included in a second field indicating an amount of cryptocurrency received as part of the cryptocurrency payment;
and verifying that the cryptocurrency payment is the cryptocurrency transaction based at least in part on the first index value, the second index value, and the second time stamp.
However, in the same field of endeavor, Robins discloses: identifying a first time stamp ("transfer timestamp") associated with generating the cryptocurrency transaction (Fig. 1, Fig. 4-5, 0061-0062);
and identifying a second time stamp ("recording timestamp") associated with a cryptocurrency payment received based at least in part on outputting the cryptocurrency transaction (Fig. 1, Fig. 4-5, 0066-0067, 0092-0097, 0110-0111);
identifying a second index value included in a second field indicating an amount of cryptocurrency received as part of the cryptocurrency payment (Fig. 1, Fig. 4-5, 0066-0067, 0092-0097, 0110-0111);
and verifying that the cryptocurrency payment is the cryptocurrency transaction based at least in part on the first index value, the second index value, and the second time stamp (Fig. 5, 0012, 0050-0051, 0077-0086, 0092-0097, 0112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 17, and 19 disclosed by Vorobyev by including a first and second timestamp and verifying the transactions via the timestamp and amounts as disclosed by Robins. One of ordinary skill in the art would have been motivated to make this modification to improve tracking and verification of anonymous blockchain transactions (Robins 0003-0005).
Regarding claim 3, Vorobyev in view of Robins discloses all limitations of claim 1. Vorobyev further discloses: outputting an indication that the cryptocurrency payment is received based at least in part on verifying that the cryptocurrency payment is the cryptocurrency transaction (0034, 0041).
Regarding claim 4, Vorobyev in view of Robins discloses all limitations of claim 1. Vorobyev further discloses: clearing an invoice associated with the cryptocurrency transaction based at least in part on verifying that the cryptocurrency payment is the cryptocurrency transaction (0034-0035, 0040-0041).
Regarding claim 5, Vorobyev in view of Robins discloses all limitations of claim 1. Robins further discloses: confirming that the second index value in the second field and the second time stamp matches a time block associated with the generation of the first index value, wherein verifying that the cryptocurrency payment is the cryptocurrency transaction is based at least in part on the confirmation (Fig. 5, 0012, 0050-0051, 0077-0086, 0092-0097, 0112).
Regarding claim 6, Vorobyev in view of Robins discloses all limitations of claim 1. Vorobyev further discloses: identifying a time block ("time window") associated with generating the cryptocurrency transaction (Fig. 2, Fig. 4, 0030-0031, 0047);
generating the first index value based at least in part on identifying the time block associated with the cryptocurrency transaction, wherein modifying the cryptocurrency transaction is based at least in part on generating the first index value (Fig. 2, Fig. 4, 0030-0036, 0047);
and receiving the cryptocurrency payment associated with the index value based at least in part on outputting the cryptocurrency transaction (Fig. 2-3, 0034, 0036, 0040-0041).
Regarding claim 7, Vorobyev in view of Robins discloses all limitations of claim 6. Robins further discloses: verifying that the received cryptocurrency payment is the cryptocurrency transaction based at least in part on matching the first index value (“currency transfer amount”) associated with the time block with the second index value (“cryptocurrency value”) in the received cryptocurrency payment (Fig. 1, Fig. 5, 0012, 0050-0051, 0077-0086, 0092-0097, 0112).
Regarding claim 8, Vorobyev in view of Robins discloses all limitations of claim 6. Robins further discloses: verifying that the received cryptocurrency payment is the cryptocurrency transaction based at least in part on matching the first index value of an earlier time block to the second index value in the received cryptocurrency payment, matching the received cryptocurrency payment to the cryptocurrency transaction outputted during the earlier time block, or matching at least two fields of the received cryptocurrency payment to those of the cryptocurrency transaction of the earlier time block, or combinations thereof (Fig. 5, 0012, 0050-0051, 0077-0086, 0092-0097, 0112).
Regarding claim 9, Vorobyev in view of Robins discloses all limitations of claim 1. Vorobyev further discloses: identifying a time block associated with determining the first index value (Fig. 2, 0030-0031);
and determining the first index value based at least in part on identifying the time block, wherein modifying the field of the cryptocurrency transaction is based at least in part on determining the first index value (Fig. 2, 0030-0034).
Regarding claim 15, Vorobyev in view of Robins discloses all limitations of claim 1. Vorobyev further discloses: replacing at least one digit that indicates the amount of cryptocurrency exchanged with the first index value, wherein modifying the field of the cryptocurrency transaction is based at least in part on replacing the at least one digit (Fig. 2, 0034).
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyev in view of Robins as applied to claim 1 above, and further in view of Hammad et al. (US 2012/0209749; hereinafter Hammad).
Regarding claim 10, Vorobyev in view of Robins discloses all limitations of claim 9. 
Vorobyev in view of Robins does not disclose: wherein the time block is associated with scanning a code posted when generating the cryptocurrency transaction.
However, in the same field of endeavor, Hammad discloses: wherein the time block is associated with scanning a code posted when generating the cryptocurrency transaction (Fig. 1b, 0026, 0050-0052, 0086).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 disclosed by Vorobyev in view of Robins by including scanning a time sensitive QR code as disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification to streamline the transaction process (Hammad 0026).
Regarding claim 11, Vorobyev in view of Robins and Hammad discloses all limitations of claim 10. Hammad further discloses: wherein the code comprises a QR code (Fig. 1b, 0026, 0050-0052, 0086).
Regarding claim 12, Vorobyev in view of Robins and Hammad discloses all limitations of claim 11. Hammad further discloses: wherein the code comprises a first QR code that includes the payment address for the cryptocurrency transaction, and a second QR code that includes at least one transaction detail for the cryptocurrency transaction (Fig. 1b, 0029).
Regarding claim 16, Vorobyev in view of Robins and Hammad discloses all limitations of claim 1. Hammad further discloses: outputting the cryptocurrency transaction includes outputting the cryptocurrency transaction over a text messaging system (0022, 0026, 0034).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16 disclosed by Vorobyev in view of Robins by including outputting the transaction via text message as disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dao et al. (US 2020/0034870) discloses systems and methods for matching a transaction (such as a cryptocurrency transaction) with an authorization request based on timestamps of the transaction and authorization request.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685